No. 82-32
           IN THE SUPREME COURT OF THE STATE OF MONTANA




STATE OF MONTANA,
                         Plaintiff and Respondent,


THURMAN J. MUSGROVE,

                         Defendant,


INTERNATIONAL FIDELITY INSURANCE
COMPANY, BONDING COMPANY,
                         Petitioner and Appellant.


Appeal from:      District Court of the Fourth Judicial District,
                  In and for the County of Mineral
                  Honorable Douglas Harkin, Judge presiding.
Counsel of Record:
    For Appellant:
         C. J. Tornabene argued, Missoula, Montana
    For Respondent:
         Hon. Mike Greely, Attorney General, Helena, Montana
         Sarah Powers argued, Assistant Attorney General,
          Helena, Montana
         M. Shaun Donovan, County Attorney, Superior, Montana


                              submitted :   FTovembei- 26, 1982

                                Decided:    December 29, 1982

Filed:   DEC & 8 % !
                 I %!
M r . J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d           t h e O p i n i o n of    the
Court.

       Defendant           appeals        a   Mineral         County        judgment       finding       him
g u i l t y , f o r a second t i m e , of m i t i g a t e d d e l i b e r a t e homicide.                The

j u d g m e n t i n t h i s c a s e a r i s e s from a r e t r i a l t h i s C o u r t o r d e r e d i n

State       v.       Musgrove         (1978),         178 Mont. 162,     582 P.2d 1246.
       This       time,      defendant         presents         four       issues     to   this     Court.

F i r s t , d e f e n d a n t c o n t e n d s t h e D i s t r i c t Court e r r e d by d i s c u s s i n g
i s s u e s of      the case with prospective                        jurors,      i n t h e a b s e n c e of
defendant           and    his     counsel,          without         recording       the    discussion.

Second,          defendant         argues       the      trial       court     erred       by    allowing
r e f e r e n c e s to d e f e n d a n t ' s p r i o r t r i a l .    Third, defendant contends
t h e t r i a l c o u r t e r r e d by a d m i t t i n g e v i d e n c e of a crime d e f e n d a n t

was n o t c h a r g e d w i t h .         F o u r t h , d e f e n d a n t claims t h e t r i a l c o u r t
violated          his     rights       to     due     process         by    giving      the     jury     the
following           instruction:              "The     law a l s o p r e s u m e s     that     a person

i n t e n d s t h e o r d i n a r y c o n s e q u e n c e s of a n y v o l u n t a r y a c t c o m m i t t e d
b y him."          W e need o n l y a n a l y z e t h e         f o u r t h i s s u e , and b e c a u s e w e
f i n d e r r o r , w e m u s t r e v e r s e and remand f o r a new t r i a l .                   I n view

of   our reversal             i n t h i s case, comment w i l l a l s o be d i r e c t e d                 to
i s s u e s t w o and t h r e e .
      The        instruction         complained          of    was     jury       instruction       number

s e v e n ; i n f u l l it s t a t e s :
                 " I n e v e r y crime or p u b l i c o f f e n s e t h e S t a t e
                 m u s t e s t a b l i s h e a c h e l e m e n t d e s c r i b e d by t h e
                 s t a t u t e d e f i n i n g t h e o f f e n s e and t h e S t a t e
                 must f u r t h e r e s t a b l i s h t h a t t h e Defendant
                 a c t e d while having t h e mental state required
                 by the s t a t u t e defining the offense.
                 "In t h i s action the s t a t u t e requires t h a t the
                 Defendant performed t h e acts knowingly o r pur-
                 posely.           A p e r s o n acts knowingly w i t h r e s p e c t
                 t o c o n d u c t or t o a c i r c u m s t a n c e d e s c r i b e d b y a
                 s t a t u t e d e f i n i n g a n o f f e n s e when he i s a w a r e
                 of      h i s conduct or t h a t t h e c i r c u m s t a n c e
                 exists.           When k n o w l e d g e of t h e e x i s t e n c e of a
                 p a r t i c u l a r f a c t is a n e l e m e n t of t h e o f f e n s e ,
                 s u c h k n o w l e d g e i s e s t a b l i s h e d i f a p e r s o n is
                 aware of a h i g h p r o b a b i l i t y of i t s e x i s t e n c e .
                 "A p e r s o n a c t s p u r p o s e l y w i t h respect t o a
                 r e s u l t or t o c o n d u c t d e s c r i b e d b y a s t a t u t e
                 d e f i n i n g a n o f f e n s e i f it is h i s c o n s c i o u s
                 o b j e c t t o e n g a g e i n t h a t c o n d u c t or to c a u s e
                 that result.              When a p a r t i c u l a r p u r p o s e is a n
                 element            of     an     offense           the      element        is
                 e s t a b l i s h e d , a1 t h o u g h s u c h p u r p o s e i s con-
                 d i t i o n a l u n l e s s t h e c o n d i t i o n n e g a t e s t h e harm
                 o r e v i l s o u g h t t o be p r e v e n t e d b y t h e l a w
                 defining the offense               .
                 "Any r e q u i r e d m e n t a l s t a t e need n o t be p r o v e d
                 b y d i r e c t e v i d e n c e b u t may be i n f e r r e d from
                 a c t s , c o n d u c t and c i r c u m s t a n c e s a p p e a r i n g i n
                 t h e evidence.              The law
                                              - - - - a l s o -r e s u m e s t h a t a
                                                                   p
                 p e r s o n i n t e n d s t h e o r d i n a r y consequences of
                 -   -
                 - - a r y - -c o m m i t t e d by - T h i s p r K
                 a n y v o l u n- c t
                                   t      a                         him.
                 s u m p t i o n , h o w e v e r , is termed a d i s p u t a b l e p r e -
                 s u m p t i o n and may be c o n t r o v e r t e d b y o t h e r
                 e v i d e n c e . " (Emphasis added. )
       The       underlined          portion,        which          may       be         referred        to    as   the
"Sandstrom            i n s t r u c t i o n ," is t h e       f o c u s of         appellant's            argument.
Appellant           contends         the     giving          of     that      portion            of   instruction

number s e v e n is c l e a r l y r e v e r s i b l e e r r o r                    i n v i e w of        t h e United
S t a t e s Supreme C o u r t ' s           holding          i n Sandstrom v.                   Montana        (1979),
494
4-552- U.S.       5 1 0 , 99 S . C t .      2450,       6 1 L. Ed. 2d 39.             I n t h a t case, t h e
United         S t a t e s Supreme C o u r t s t r u c k down a s u n c o n s t i t u t i o n a l                    an
instruction            almost        identical          to        the    language              emphasized       above
" [blecause           David       Sandstrom's             jury          may     have            interpreted         the

judge    I s    i n s t r u c t i o n as c o n s t i t u t i n g e i t h e r a b u r d e n s h i f t i n g p r e -

sumption          . . . or         a conclusive presumption                              . . ."       4 2 2 U.S.     at
524.
       On remand t o t h i s C o u r t , t h e q u e s t i o n was " w h e t h e r t h e erro-

neous          instruction          constituted              harmless           error           as    against       the

defendant."              S t a t e v.    Sandstrom (1979)                          -.-     Mont   .
6 0 3 P.2d 244,      245, 36 St.Rep.              2099,          2100.            W e found r e v e r s i b l e
error.          W e reversed           because       " [ t ]h e e r r o n e o u s i n s t r u c t i o n [ w e n t ]
t o a v i t a l e l e m e n t of         t h e proof of             t h e crime, n a m e l y t h e i n t e n t
of    t h e defendant Sandstrom i n committing                                     t h e homicide.             If   the
j u r y f o l l o w e d t h e i n s t r u c t i o n , it c o u l d h a v e presumed t h e i n t e n t
w i t h o u t p r o o f beyond a r e a s o n a b l e d o u b t . "                               Mont.    at          I



6 0 3 P.2d       a t 2 4 5 , 36 S t . R e p .      a t 2101.            I n t h e c a s e now b e f o r e u s ,
the     question          is     the     same,      was       the       giving           of     the   instruction

h a r m l e s s error?         W e must answer i n t h e n e g a t i v e .

       I n t h i s c a s e , as i n S a n d s t r o m , t h e i n s t r u c t i o n o b v i o u s l y p e r -
m i t t e d t h e j u r y to presume i n t e n t w i t h o u t proof                           beyond a r e a s o n -
able doubt.                The d e f e n d a n t ' s i n t e n t was a h o t l y c o n t e s t e d i s s u e
of     fact    i n t h e case and              i n t e n t is a n i m p o r t a n t e l e m e n t o f          the
crime t h e S t a t e c h a r g e d .              B e c a u s e of    the     instruction,           the jury

c o u l d d i s r e g a r d t h e d e f e n d a n t s t e s t i m o n y t h a t he i n t e n d e d o n l y

t o f i r e a w a r n i n g s h o t ; t h e n w i t h t h e p r e s u m p t i o n of i n t e n t , t h e
j u r y c o u l d h a v e c o n c l u d e d t h a t t h e d e f e n d a n t used d e a d l y f o r c e to

intentionally               kill      the     victim.              Therefore,           because         of     the

Sandstrom             instruction,           the       State       could         obtain        a    convict ion
without        having          to    introduce          any       evidence        of     the       defendant's

intent.
       Respondent            argues         that     the    issue       here      was     not      intent      but
justification               i n t h e use of           f o r c e by     the      defendant,         and      since

i n t e n t was n o t a n i s s u e , t h e g i v i n g o f t h e S a n d s t r o m i n s t r u c t i o n
was     harmless           error.        Respondent           c i t e s S t a t e v.      Sunday        ( 1 9 8 0 ),

----      Mon t   .            ,    609 P.2d 1188, 37 St.Rep.              561,     t o support its

argument.               In         Sunday      the         jury       was     given       the        Sandstrom
instruction;            " t h e l a w presumes             t h a t a person            intends the ordi-
n a r y consequences of h i s v o l u n t a r y a c t s . "                   W e found t h e g i v i n g o f

the     i n s t r u c t i o n to b e ,       a t most,        harmless e r r o r .             Such w a s o u r

holding       because          by    Sunday's          own a d m i s s i o n ,    h i s o b j e c t was        "to
s h o o t t h e McLeans or t o c a u s e t h a t r e s u l t . "                 C o n s e q u e n t l y , it was

never an          i s s u e w h e t h e r S u n d a y p u r p o s e l y or k n o w i n g l y s h o t           the
victims.          I n o t h e r words,             overwhelming e v i d e n c e e s t a b l i s h e d          the
p r e s u m p t i o n of     t h e Sandstrom i n s t r u c t i o n .           Sunday's j u r y d i d n o t

h a v e t o p r e s u m e t h a t h e i n t e n d e d t h e o r d i n a r y c o n s e q u e n c e s of h i s
v o l u n t a r y a c t s ; t h a t h e s h o t a t t h e McLeans i n t e n d i n g to k i l l or
seriously         injure.            Sunday a d m i t t e d         that.         The o n l y       issue      was
w h e t h e r o r n o t t h e s h o o t i n g w a s done i n s e l f d e f e n s e .
       T h i s c a s e i s d i s t i n g u i s h a b l e from Sunday.                   Here,      t h e defen-
dant     testified            that     he    only       intended        to    f i r e a warning              shot.

However,        the        Sandstrom i n s t r u c t i o n allowed                the jury         to p r e s u m e
t h a t b e c a u s e Musgrove p u l l e d t h e t r i g g e r , he i n t e n d e d t o k i l l t h e
victim.

       The     respondent            also     argues         that      the     instruction           was     per-
m i s s i v e i n n a t u r e r a t h e r t h a n mandatory; consequently,                        the prin-
c i p l e s o f S a n d s t r o m were n o t v i o l a t e d .          W e have r e c o g n i z e d        this
distinction            i n S t a t e v.       Bad Horse         ( 1 9 8 0 ) , - - - - Mont.                    I


605 P.2d 1113,      37      St.Rep.      45,     and     State        v.    Coleman       (1979),

            Mon t   . --        ,    6 0 5 P.2d 1 0 5 1 , 36 S t . R e p .     2237.      However,         in
t h i s case, af ter a r e a d i n g of a l l of t h e j u r y i n s t r u c t i o n s , espe-

c i a l l y t h e f u l l t e x t of         i n s t r u c t i o n no. 7 , we c a n n o t be c e r t a i n
beyond       a      reasonable            doubt    that     members         of    the     jury      did     not
misconstrue the instruction.                         A s t h e U n i t e d S t a t e s Supreme C o u r t

s t a t e d i n S a n d s t r o m v . Montana:

                 "We d o n o t r e j e c t t h e p o s s i b i l i t y t h a t some
                 j u r o r s may h a v e i n t e r p r e t e d t h e c h a l l e n g e d
                 i n s t r u c t i o n as p e r m i s s i v e , o r , i f m a n d a t o r y ,
                 a s r e q u i r i n g o n l y t h a t t h e d e f e n d a n t come f o r -
                 ward         with           'some1 e v i d e n c e      in     rebuttal.
                 However, t h e f a c t t h a t a r e a s o n a b l e j u r o r
                 c o u l d h a v e g i v e n t h e p r e s u m p t i o n c o n c l u s i v e or
                 p e r s u a s i o n - s h i f t i n g e f f e c t means t h a t we can-
                 not discount the possibility
                 a t 519.
                                                                   . . ."          442 U.S.


      Accordingly, we must r e v e r s e .

      The m a t t e r of r e f e r e n c e s to p r e v i o u s t r i a l s s h o u l d n o t o c c u r
if    the    trial court              f o l l o w s o u r recommendation t h a t a change of

venue t a k e p l a c e .           However, i n r e g a r d to t h i s i s s u e , o u r s t a t u t e ,

s e c t i o n 46-16-701,            MCA,   provides:         " a Inew t r i a l         is a reexamina-
t i o n of     t h e i s s u e i n t h e same c o u r t b e f o r e a n o t h e r j u r y a f t e r a

v e r d i c t or a f i n d i n g h a s b e e n r e n d e r e d .          The g r a n t i n g o f      a new

trial places             the p a r t i e s     i n the      same p o s i t i o n as i f           t h e r e had
b e e n no t r i a l    ."
      Appellant           contends          that    this     statute        compels        an automatic

reversal         if    a n y o n e ( o t h e r t h a n d e f e n d a n t o r h i s w i t n e s s e s ) men-
tions       that      there         has    been    another        trial.          W decline
                                                                                   e                   to    so

s t r i c t l y construe t h i s statute.                 W e c a n e n v i s i o n many s i t u a t i o n s

where       i t may       be    necessary          to mention         the       fact    t h e r e h a s been
another trial.                 W d i r e c t t h e t r i a l c o u r t and c o u n s e l
                                e                                                                   for the

S t a t e and d e f e n s e t o c a r e f u l l y g u a r d t h e r e c o r d to see t h a t n o n e

of    the parties            i n v o l v e d l o s e o r g a i n a n y r i g h t s b e c a u s e of         the
r e s u l t of t h e p r e v i o u s t r i a l .      The f a i r t r i a l i s s u e m u s t p r e d o m i -

n a t e i n t h e new t r i a l .
       Concerning i s s u e t h r e e ,              the f a c t t h a t the appellant did not

h a v e a gun p e r m i t ,          w e n o t e t h a t t h i s i s s u e was c r e a t e d b y t h e
opening         argument        of     appellant's               counsel      and    suggest        that    on

r e t r i a l t h e c o u r t a d m o n i s h c o u n s e l n o t to r e p e a t t h i s a r g u m e n t .
I f c o u n s e l , o n r e t r i a l , a r g u e s a p p e l l a n t s r i g h t to c a r r y a l o a d e d

p i s t o l , t h e n t h e S t a t e may c o u n t e r as it d i d i n t h i s t r i a l .

       F i n a l l y , we d i r e c t t h e District C o u r t g r a n t a change of venue
f o r r e t r i a l i n t h i s case.              I n Montana,          t h e r u l e p e r t a i n i n g to a
c h a n g e o f v e n u e is:

                ". . .         a n accused i s e n t i t l e d to a change of
                v e n u e when i t a p p e a r s t h e r e a r e r e a s o n a b l e
                grounds to b e l i e v e t h a t t h e p r e j u d i c e a l l e g e d
                a c t u a l l y e x i s t s and t h a t by r e a s o n o f t h e p r e -
                j u d i c e t h e r e is a r e a s o n a b l e a p p r e h e n s i o n t h a t
                t h e a c c u s e d c a n n o t r e c e i v e a f a i r and impar-
                tial trial."
S t a t e v.        Austad    (1982),       --- - -.--    Mont   .                   ,   6 4 1 P.2d 1373,
1 3 8 1 , 39 S t . R e p .    3 5 6 , 3 6 4 ; S t a t e v. L i n k ( 1 9 8 1 ) ,             Mont. ---        I



6 4 0 P.2d 3 6 6 , 38 S t . R e p .      982.        I n l o o k i n g a t t h e r e c o r d , and t h e
c h a r a c t e r i s t i c s o f M i n e r a l C o u n t y , w e t h i n k t h e r e are a number of

r e a s o n s t o s u p p o r t a change of venue i n t h i s c a s e .                     First,     i t is

obvious        t h a t Mineral         County            is a v e r y     small c o u n t y c o n t a i n i n g
o n l y a b o u t 993 r e s i d e n t s .        This alone substantially increases the
p r o b a b i l i t y t h a t p u b l i c i t y c o n c e r n i n g t h e case c o u l d be p e r v a s i v e

i n t h e c o u n t y and a f f e c t t h e o p i n i o n s o f p o t e n t i a l j u r o r s .         As a

stronger reason,              however,           we n o t e t h a t t h e r e have a l r e a d y been
t w o t r i a l s i n t h i s county.              Each o f t h e s e t r i a l s were h o t l y con-

tested         and       attended           by           many        residents      of     the      county.
C o n s e q u e n t l y , t h e p o s s i b i l i t y t h a t t h e r e s u l t s and c o n t e n t o f t h e
p r i o r t r i a l s h a v e b e e n w i d e l y d i s s e m i n a t e d is much h i g h e r t h a n i f
n o p r e v i o u s t r i a l s had o c c u r r e d .            Therefore,       the criteria f o r a
change         of     venue     articulated                in    -ink
                                                                 L-       and    Austad       are     to    be
fulfilled.

      Reversed.
Xe c o n c u r :


   " h i&J u s! c e
    C i e f f &t i
     f                .?%i-Jq
Ilk.   Justice Daniel J. Shea, specially concurring:

        I join the majority in ruling that defendant is entitled to a
new trial &cause      the unconstitutional Sandstrom instruction was
qiven.
       Although the first issue--discussion of the case by the
District Court with prospective jurors in the absence of defendant
and his counsel--need not be decided, for future guidance, this
Court should have provided a detailed analysis of what happened and
why the procedure should be condemned. And the same is true of the
second issue--defendant's contention that he was prejudiced by
references to his first trial.          This Court should have set forth
some quidelines in an effort to eliminate potential prejudice
arising from mentioning that a defendant is being tried for a second
or even.third time. On the third issue, I agree with the Court that
defendant opened the door by defense counsel's statement i the
                                                         n
opening statement and therefore no preiudice occurred because the
State went into the concealed weapon issue during its case i chief.
                                                           n



                                   H"